Citation Nr: 1021080	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected tension headaches.

3.  Entitlement to a disability rating greater than 20 
percent for service-connected  fibromyalgia.

4.  Entitlement to a disability rating greater than 10 
percent for service-connected chronic lumbar spine strain 
with mild facet arthropathy and mild degenerative disc 
disease, previously evaluated as mechanical low back pain.

5.  Entitlement to a disability rating greater than 10 
percent for service-connected  restrictive airway disease.

6.  Entitlement to an effective date earlier than June 24, 
2004, for the award of a 10 percent disability rating for 
tension headaches.

7.  Entitlement to an effective date earlier than November 
22, 2004, for the award of a 10 percent disability rating for 
fibromyalgia.

8.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to May 1986 and 
from March 1987 to January 1995.

This matter is before the Board of Veterans' Appeals on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

The Board notes that during the pendency of this appeal, the 
RO increased the disability rating for the Veteran's service-
connected fibromyalgia and restrictive airway disease.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issues of a 
disability rating greater than assigned, therefore, the 
issues remain in appellate status.

In October 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with his claims file.

The issue of entitlement to service connection for a cervical 
spine disorder has been raised by the record, specifically, 
during the Veteran's October 2009 Travel Board hearing, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to the AOJ 
for appropriate action.  

The issues of an increased disability rating for the service-
connected tension headaches, fibromyalgia, chronic lumbar 
spine strain with mild facet arthropathy and mild 
degenerative disc disease, and restrictive airway disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Additionally, as the issue of entitlement 
to a TDIU is inextricably intertwined with the other issues 
on appeal being remanded, the TDIU issue will be held in 
abeyance pending the completion of the REMAND.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
skin disorder by rating decision dated in August 1996.  The 
RO reviewed the claim and affirmed the denial by rating 
decision dated in June 1997.  The Veteran was notified of the 
decision by letter dated June 20, 1997.  He did not appeal 
this decision, thus, it became final.

2.  In April 1998, the RO determined that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for a skin disorder.  The 
Veteran was notified of this decision by letter dated April 
6, 1998.  He did not appeal this decision, thus, it became 
final.

3.  Evidence received since the April 1998 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim for service connection for a skin 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

4.  A formal claim for an increased compensable disability 
rating for tension headaches was received by the RO on 
November 22, 2004.

5.  By rating action dated in September 2007, the RO awarded 
a 10 percent disability rating for the service-connected 
tension headaches, effective as of June 24, 2004, the date 
the evidence shows the manifestation of increased symptoms 
received within one year of the date of the Veteran's claim 
for an increased disability rating.

6.  A formal claim for an increased compensable disability 
rating for fibromyalgia 
was received by the RO on November 22, 2004;  the Veteran had 
not filed a claim
or an increase, either formal or informal, prior to the time 
of the last final decision, 
and the record does not otherwise include evidence indicating 
that it was factually
ascertainable that an increase in disability occurred prior 
to the date of claim.

7.  By rating action dated in September 2007, the RO awarded 
a 10 percent disability rating for the service-connected 
fibromyalgia, November 22, 2004, the date of the Veteran's 
claim for an increased disability rating.


CONCLUSIONS OF LAW

1.  The unappealed April 1998 RO decision which determined 
that new and material evidence had not been received to 
reopen the previously denied claim of service connection for 
a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1103 (2009).

2.  Subsequent to the April 1998 RO decision, new and 
material evidence to reopen the claim of service connection 
for a skin disorder has not been received.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).  

3.  The criteria for an effective date prior to June 24, 
2004, for the assignment of a 10 percent disability rating 
for service-connected tension headaches have not been met.  
38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.157(b); 3.400 (2009).

4.  The criteria for an effective date prior to November 22, 
2004, for the assignment of a 10 percent disability rating 
for service-connected fibromyalgia have not been met.  38 
U.S.C.A. §§ 5103, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.157(b); 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in January 2005, November 2007, and December 
2008 the Veteran was notified of the evidence not of record 
that was necessary to substantiate his claims.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
The foregoing correspondence also provided the Veteran with 
the requisite notice with respect to the Dingess 
requirements.

The correspondence dated in January 2005 also provided the 
Veteran with notice of what evidence and information was 
necessary to reopen his previously denied claim for service 
connection for a skin disorder and to establish entitlement 
to the underlying claim for the benefit sought on appeal.  
See Kent v. Nicholson, 20 Vet App 1 (2006).  

As to the issues of an earlier effective date for the 
assigned disability ratings for the service-connected tension 
headaches and fibromyalgia, such claims for an earlier 
effective date are downstream issues from his increased-
rating claims.  That is to say, in these types of 
circumstances VA is not required to send a new VCAA letter 
concerning a downstream issue.  VAOPGCPREC 8-2003 (Dec. 
2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a Statement of the Case if the 
disagreement is not resolved.  Id.  VA issued a Statement of 
the Case addressing the effective date claims in May 2009.  
See also Huston v. Principi, 17 Vet. App. 195 (2003) (proper 
VCAA notice requires notifying the Veteran that evidence of 
an earlier-filed claim is needed to substantiate a claim for 
an earlier effective date).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The Board notes that during his October 2009 hearing, the 
Veteran indicated that he had received private treatment for 
his skin disorder in May 2009 and that there were Social 
Security Administration (SSA) records.  The record was held 
open for 60 days so that he could provide such records 
directly to the Board.  While the Veteran submitted a copy of 
the September 2009 SSA decision, such decision was submitted 
without associated medical records, and the Veteran failed to 
submit any additional records with regard to the May 2009 
private treatment.  In specific regard to any medical records 
that may be associated with the SSA decision, while the 
decision concerns fibromyalgia and headaches, the decision 
refers to medical evidence dated in February 2005 at the 
earliest, so there is no indication that the SSA would have  
evidence relevant to whether effective dates earlier than 
June 24, 2004 or November 2004 are warranted.   

Thus, there is no indication of any additional, relevant 
records that the RO failed to obtain.  The Veteran has been 
medically evaluated.  In sum, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandates of the VCAA. 


Reopening service connection claims

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4). 

The Veteran is seeking service connection for a skin 
disorder.  Because the Veteran did not perfect a substantive 
appeal to the April 1998 RO decision which determined that 
new and material evidence had not been received to reopen the 
previously denied claim of service connection for a skin 
disorder, that determination became final based on the 
evidence then of record.  However, if new and material 
evidence is presented or secured with respect to the claim 
that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In decision dated in August 1996, the RO denied the Veteran's 
claim of entitlement to service connection for a skin 
disorder.  At the time of the decision, the evidence of 
record included the Veteran's service treatment records and a 
VA examination report dated in July 1995. 

The Veteran's service treatment records were completely 
negative of symptoms associated with a skin disorder during 
his period of active service.  The VA examination report 
dated in July 1995 shows that the Veteran had reported a 
history of a rash which began in 1993 restricted to the 
periumbilical area on his stomach.  He added that he would 
use a cortisone cream when bad heat would aggravate it.  
Physical examination revealed that there was no rash present.  
Skin and lymphatics were normal.  The diagnosis, in pertinent 
part, was history of rash, quiescent at present.

In its August 1996 decision, the RO denied the Veteran's 
claim as there was no evidence of a skin disability which was 
manifested as a result of his period of active service.  This 
decision was affirmed by the RO in June 1997, as the Veteran 
had been asked to provide evidence of treatment, but none had 
been provided.  The Veteran did not perfect a timely appeal 
of this decision, thus, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Subsequent to the August 1996 RO decision, in August 1997, 
the Veteran attempted to reopen his claim for service 
connection for a skin disorder.  In support of his claim, he 
provided private outpatient treatment records from the Cave 
Spring Medical Center dated from May 1995 to October 1997.  
These records, in pertinent part, however, showed that his 
skin was consistently within normal limits.

In a decision dated in April 1998, the RO determined that new 
and material evidence had not been received to reopen the 
previously denied claim of service connection for a skin 
disorder.  The RO concluded that there was still no evidence 
of a current skin disability that was manifested as a result 
of his period of active service.  In so doing, the RO 
reasoned that the Veteran had failed to provide additional 
evidence of a current skin disorder, and that the Veteran had 
failed to report for a scheduled VA skin examination in 
February 1998.  The Veteran did not perfect a timely appeal 
of this decision, thus, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In a letter received by the RO in November 2004, the Veteran, 
in pertinent part, raised the issue of service connection for 
skin rashes.  The Board notes that when a claim is one to 
reopen a finally decided claim, VA is not obligated to 
provide a medical examination or obtain a medical opinion 
until new and material evidence has been received.  See 38 
C.F.R. § 3.159(c)(4)(iii) (2009).

In support of his claim, the Veteran submitted a lay 
statement from M. S., the Veteran's mother, indicating that 
over the preceding 10 years, he experienced rashes on his 
feet and hands.

A VA digestive conditions examination report dated in May 
2005 shows that physical examination the Veteran's skin 
revealed onychomycosis of the toenails of both feet.  
Additionally, there were various tattoos present on the right 
and left arms.  There was no indication of a skin disability.

A VA examination report dated in January 2009 shows that 
physical examination of the Veteran revealed a left inguinal 
herniorrhaphy scar.  However, there was no evidence of any 
skin disability.

During his October 2009 Travel Board hearing, the Veteran 
described that he had a skin rash of the neck and groin areas 
and on his feet.  He indicated that he had not experienced 
these rashes prior to service, but that he had since service.  
He added that he was seeking treatment from a private 
dermatologist, most recently in May 2009.  The undersigned 
Veterans Law Judge agreed to hold the record open following 
the hearing for 60 days so that the Veteran could submit 
evidence from his private dermatologist.  The Veteran failed 
to provide any additional evidence associated with this 
issue.

Although the Veteran continues to maintain that he has a skin 
disorder that is  manifested as a result of service, there is 
still no competent medical evidence of record of a nexus 
between service and any of his reported manifestations.  
While the Board has presumed the statements of the Veteran 
and his mother to be credible for the purpose of determining 
whether new and material evidence has been submitted, when 
viewed in conjunction with the evidence of record at the time 
of the prior final decision, they are either repetitive of 
previous statements made which were previously considered by 
VA, and therefore not new, or not so significant that they 
must be considered in order to fairly decide the merits of 
the Veteran's claim.  Unfortunately, there has been no 
competent medical evidence of record demonstrating the 
presence of a diagnosed skin disorder.  As such, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

There is no evidence that the Veteran possesses the requisite 
medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  See also Paller v. Principi, 3 Vet. App. 535, 
538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).

The evidence submitted subsequent to April 1998 is either 
merely cumulative of previously submitted evidence or not 
bearing on the question of a nexus between a currently 
manifested disorder and service; thus, the evidence submitted 
since the RO's last denial of the claim does not relate to an 
unestablished fact necessary to substantiate his claim.

Accordingly, the Board finds that the evidence received 
subsequent to the April 1998 RO decision is not new and 
material and does not serve to reopen the Veteran's claim of 
entitlement to service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).

Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2009).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a) (2009).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2009).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2009).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2) (2009).  A total 
disability rating based upon individual unemployability claim 
qualifies as a claim for increased disability compensation 
and is subject to the specific criteria under 38 U.S.C.A. § 
5110(b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2) (2009).  
The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to an examination or 
treatment of a disability for which service connection was 
previously established.  38 C.F.R. § 3.157(b); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); but see Hazan v. Gober, 
10 Vet. App. 511, 518 (1997).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital. 
 
An effective date earlier than June 24, 2004, 
for the award of a 10 percent disability rating for tension 
headaches

In an April 1998 rating decision, the RO had continued a 
noncompensable disability rating for the service-connected 
tension headaches.  The Veteran did not appeal that decision, 
thus, it became final.  38 U.S.C.A. § 7105(c) (2009).

In November 2004, the Veteran filed a claim for an increased 
compensable disability rating for the service-connected 
tension headaches.  By rating action dated in September 2007, 
the RO awarded an increased 10 percent disability rating for 
the service-connected tension headaches, effective as of June 
24, 2004, the date the evidence had shown the manifestation 
of increased symptoms received within one year of the date of 
the Veteran's claim for an increased disability rating.

In this regard, following his November 2004 claim, the 
Veteran submitted a private outpatient treatment record from 
W. K. N., M.D., dated June 24, 2004, showing that the 
symptoms associated with the Veteran's tension headaches had 
increased in severity.  The diagnosis was converted migraine 
headaches disorder.

There is no additional medical evidence of record dated 
within one year of the November 2004 date of the Veteran's 
claim for an increased disability rating demonstrating 
increased symptoms associated with the service-connected 
tension headaches.  As it was not factually ascertainable 
prior to the June 24, 2004, date that the Veteran had 
exhibited an increase in his disability within one year of 
receipt of the reopened claim, there is no evidence of record 
to support the assignment of a 10 percent disability rating 
prior to June 24, 2004.  See 38 C.F.R. § 3.400(o)(2). 

During his October 2009 Travel Board hearing, the Veteran 
asserted that he should be awarded an effective date for the 
10 percent disability rating prior to June 24, 2004, 
extending back to the date of his separation from service, as 
his symptoms had been constant since that time.  The Board 
acknowledges his contention that he has been suffering from 
such symptoms for a number of years.  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the reopened claim, the effective date 
could not be earlier than that one year period prior to the 
date of claim.  See generally Harper v. Brown, 10 Vet. App. 
125 (1997).  In other words, if the Veteran is correct in 
saying that an increase took place earlier, then under 
applicable law VA could not assign an effective date prior to 
the one year period before the date of claim since he had not 
filed a claim for an increase, either formal or informal, 
prior to that time, following the final April 1998 RO 
decision.

The only way the Veteran could attempt to overcome the 
finality of the April 1998 decision in an attempt to gain an 
earlier effective date, is to request a revision of that 
decision based on clear and unmistakable error (CUE) or by a 
claim to reopen based on new and material evidence.  See Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); 
see also 38 U.S.C. § 5109A(a) ("a decision by the Secretary . 
. . is subject to revision on the grounds of clear and 
unmistakable error. If evidence establishes the error, the 
prior decision shall be reversed or revised."); 38 U.S.C. § 
5108 ("if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).  The Veteran has done neither.

Since the April 1998 RO decision is final, the decision is 
not subject to revision in the absence of CUE in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
CUE in any of the prior RO decisions has not been alleged.  
There is no legal basis for making the effective date of the 
grant of a 10 percent disability rating for the tension 
headaches prior to the currently assigned June 24, 2004, as 
the Veteran seeks.

In the present case, the RO has found that an increase in 
severity within one year of the date of the renewed claim, 
earlier than June 24, 2004, was not shown, and an effective 
date was assigned accordingly.  The Board agrees with that 
finding, and there is no basis for an effective date prior to 
June 24, 2004.

An effective date earlier than November 22, 2004, 
for the award of a 10 percent disability rating for 
fibromyalgia

In an April 1998 rating decision, the RO had continued a 
noncompensable disability rating for the service-connected 
fibromyalgia.  The Veteran did not appeal that decision, thus 
it became final. 38 U.S.C.A. § 7105(c) (2009).

On November 22, 2004, the RO received the Veteran's claim for 
an increased compensable disability rating for the service-
connected fibromyalgia.  By rating action dated in September 
2007, the RO awarded an increased 10 percent disability 
rating for the service-connected fibromyalgia, effective as 
of November 22, 2004, the date of the Veteran's claim for an 
increased disability rating.  All of the evidence submitted 
by the Veteran in support of his claim for an increased 
disability rating was either dated after the date of his 
claim for an increase or had already been of record at the 
time of the April 1998 final decision.

As noted above, prior to the Veteran's November 22, 2004 
claim for an increased disability rating, the April 1998 
rating decision had continued a noncompensable disability 
rating for the fibromyalgia.  The Veteran did not appeal that 
decision, thus, it became final.  38 U.S.C.A. § 7105(c) 
(2009).  In November 2004, the Veteran filed a claim for an 
increased disability rating.  In light of the findings dated 
after the date of claim, the RO awarded an increased 10 
percent disability rating for fibromyalgia, effective as of 
November 22, 2004, the date of the Veteran's claim.

As it was not factually ascertainable that the Veteran had 
exhibited an increase in his disability within one year of 
receipt of the reopened claim, the effective date would be 
the date of his renewed claim which was in November 2004.  
See 38 C.F.R. § 3.400(o)(2).  There was no competent medical 
evidence or credible lay evidence of record showing symptoms 
or findings that met the criteria for a 10 

percent disability rating for fibromyalgia that was dated 
within the one-year period prior to November 2004. 

The Board acknowledges the Veteran's October 2009 contentions 
that he has been experiencing increased symptoms dating back 
to the date of his separation from active service.  However, 
if the increase became ascertainable more than one year prior 
to the date of receipt of the reopened claim, then the proper 
effective date would still be the date of the claim which in 
this case was in November 2004.  See generally Harper, 10 
Vet. App. at 125.  Under applicable law VA would not be able 
to assign an effective date prior to that date of claim since 
the Veteran had not filed a claim for an increase, either 
formal or informal, prior to that time, following the final 
April 1998 RO decision.

As noted above, the only way the Veteran could attempt to 
overcome the finality of the April 1998 decision in an 
attempt to gain an earlier effective date, is to request a 
revision of that decision based on CUE or by a claim to 
reopen based on new and material evidence.  The Veteran has 
done neither.

Since the April 1998 RO decision is final, the decision is 
not subject to revision in the absence of CUE in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd, 20 Vet. App. 
at 296.  CUE in any of the prior RO decisions has not been 
alleged.  There is no legal basis for making the effective 
date of the grant of a 10 percent disability rating for the 
fibromyalgia retroactive to a date prior to the currently 
assigned November 22, 2004, as the Veteran seeks.

In the present case, the RO has found that an increase in 
severity within one year of the date of the renewed claim was 
not shown, and an effective date was assigned accordingly.  
The Board agrees with that finding, and there is no basis for 
an effective date prior to November 22, 2004.




ORDER

New and material evidence not having been submitted, the 
claim for service connection for a skin disorder, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
is denied.

An effective date earlier than June 24, 2004, for the award 
of a 10 percent disability rating for tension headaches, is 
denied.

An effective date earlier than November 22, 2004, for the 
award of a 10 percent disability rating for fibromyalgia, is 
denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of an increased disability rating for the service-
connected tension headaches, fibromyalgia, chronic lumbar 
spine strain with mild facet arthropathy and mild 
degenerative disc disease, and restrictive airway disease.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

As to the issues of an increased disability rating for the 
service-connected tension headaches, fibromyalgia, and 
chronic lumbar spine strain with mild facet arthropathy and 
mild degenerative disc disease, during his October 2009 
Travel Board hearing, the Veteran indicated that the level of 
his disabilities had increased in severity since his most 
recent VA examination in January 2009.  The Board finds that 
the Veteran's contentions in this regard are competent and 
credible.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his disabilities.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

During the October 2009 hearing, the Veteran indicated that 
he had received additional treatment for his fibromyalgia at 
a VA medical center in April 2009.  As the records had not 
yet been associated with the Veteran's claims file, the 
record was held open for 60 days so that the Veteran could 
provide the records directly to the Board.  No such records 
were received from the Veteran.  However, as this issue is 
being remanded for the reasons set forth above, on remand, 
any additional VA outpatient treatment records not yet 
associated with the Veteran's claims file should be obtained.

During the October 2009 hearing, the Veteran indicated that 
he was receiving Social Security Administration disability 
benefits.  While he provided the Social Security 
Administration Decision awarding the disability benefits, the 
claims file does not reflect that the Veteran's records 
underlying the Social Security Administration's award have 
been obtained.  Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Under 38 
U.S.C.A § 5103A(c)(3), VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary 
to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006).  Although not dispositive as to an issue that 
must be resolved by VA, any relevant findings made by the 
Social Security Administration are evidence which must be 
considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Finally, as to the issue of an increased disability rating 
for the service-connected restrictive airway disease, the 
Veteran was examined in January 2009.  The Veteran's 
disability is rated by analogy to Diagnostic Code 6603 which 
provides the rating criteria for pulmonary emphysema.  The 
rating criteria requires certain diagnostic findings, to 
include Forced Expiratory Volume in one second (FEV-1); 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC); and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)), as 
well as, the Veteran's maximum exercise capacity in terms of 
ml/kg/min oxygen consumption.  The January 2009 VA 
examination report shows that the Veteran was provided a 
pulmonary function test, however, findings for DLCO (SB) and 
maximum exercise capacity in terms of ml/kg/min oxygen 
consumption do not appear to have been reported.  As such, on 
remand, the Veteran should be scheduled for an appropriate VA 
examination to assess the precise nature and severity of his 
restrictive airway disease.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As noted above, as the issue of entitlement to a TDIU is 
inextricably intertwined with the other issues on appeal, the 
TDIU issue will be held in abeyance pending the completion of 
the REMAND.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records pertaining to the Veteran that 
are dated from January 2009 to the 
present, to include for treatment of 
his fibromyalgia in April 2009.  All 
records obtained should be associated 
with the Veteran's claims file.

2.	 The RO/AMC shall contact the Social 
Security Administration and/or other 
appropriate Federal agency and request 
a complete copy of any and all 
adjudications and the records 
underlying the adjudications for Social 
Security Administration disability 
benefits.  All efforts to obtain these 
records shall be fully documented in 
the claims file.  If no such records 
exist, evidence should be included in 
the claims file indicating as such.  VA 
will end its efforts to obtain records 
from a Federal department or agency 
only if VA concludes that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.

3.	The RO/AMC shall then schedule the 
Veteran for an appropriate VA 
examination to identify the current 
level of functional impairment arising 
from his service-connected tension 
headache disability.  The claims file 
and a copy of this Remand must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful should be 
conducted in conjunction with the 
examination.

The examiner must comment on the 
nature, frequency and severity of the 
Veteran's headaches, and specifically 
address the frequency, severity, and 
duration of any prostrating attacks.  
An opinion shall be provided as to 
whether the Veteran's headaches are 
very frequent, completely prostrating, 
or prolonged.

The examiner shall also review 
pertinent aspects of the Veteran's 
medical and employment history, and 
comment on the effects of the service-
connected headaches upon his ordinary 
activity and the effect, if any, on his 
current level of occupational 
impairment. An opinion shall be 
provided concerning the impact of this 
disability on the Veteran's ability to 
work, to include whether the disability 
is productive of severe economic 
inadaptability.  A complete rationale 
for any opinion expressed shall be 
provided.

4.	The RO/AMC shall then schedule the 
Veteran for an appropriate VA 
examination to identify the current 
level of functional impairment arising 
from his service-connected 
fibromyalgia.  The claims file and a 
copy of this Remand must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful should be 
conducted in conjunction with the 
examination.  

The examiner shall opine as to whether 
the Veteran's fibromyalgia is 
manifested by widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, 
sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or 
Raynaud's like symptoms.  It should be 
determined whether the symptoms require 
continuous medication for control; 
whether the symptoms are episodic, with 
exacerbations often precipitated by 
environmental or emotional stress or by 
overexertion, but are present more than 
one-third of the time; or whether the 
symptoms that are constant, or nearly 
so, and refractory to therapy.

"Widespread pain" means pain in both 
the left and right sides of the body 
that is both above and below the waist, 
and that affects both axial skeleton 
(i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the 
extremities.

The examiner is also asked to comment 
on the impact of the claimed increase 
in severity of the Veteran's 
disability, if any, on the his 
employment and activities of daily 
life.  A complete rationale for any 
opinion expressed shall be provided.  
The examiner shall discuss the prior 
medical evidence in detail and 
reconcile any contradictory evidence.

5.	The RO/AMC shall then schedule the 
Veteran for an appropriate VA 
examination to assess the current 
extent and severity arising from his 
service-connected chronic lumbar spine 
strain with mild facet arthropathy and 
mild degenerative disc disease.  The 
claims file and a copy of this Remand 
should be made available to and 
reviewed by the examiner.  All tests 
and studies deemed helpful should be 
conducted in conjunction with the 
examination.

Any associated neurological deformities 
associated with the service-connected 
back disorder should be identified.  
The severity of each neurological sign 
and symptom should be reported.  An 
opinion should be provided as to 
whether any neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe" or "severe," 
incomplete paralysis or complete 
paralysis of the respective  nerve.  

It should be indicated whether the 
Veteran has intervertebral disc 
syndrome.  If so, it should be 
indicated whether the intervertebral 
disc syndrome results in incapacitating 
episodes, and if so, the duration of 
the episodes over the past 12 months 
should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The examiner is also asked to comment 
on the impact of the claimed increase 
in severity of the Veteran's 
disability, if any, on the his 
employment and activities of daily 
life.  A complete rationale for any 
opinion expressed shall be provided.  
The examiner should discuss the prior 
medical evidence in detail and 
reconcile any contradictory evidence.

6.	The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature, severity and 
frequency of the restrictive airway 
disease.  The claims file and a copy of 
this Remand should be made available to 
and reviewed by the examiner.  All 
necessary tests must be conducted, to 
include a pulmonary function test, and 
results should be provided for: FEV-1; 
FEV-1/FVC; and DLCO (SB).  The 
Veteran's maximum exercise capacity in 
terms of ml/kg/min oxygen consumption 
should also be provided.

The examiner is also asked to comment 
on the impact of the claimed increase 
in severity of the Veteran's 
disability, if any, on the his 
employment and activities of daily 
life.  A complete rationale for any 
opinion expressed shall be provided.  
The examiner should discuss the prior 
medical evidence in detail and 
reconcile any contradictory evidence.

7.	The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

8.	The RO shall then consider the 
Veteran's claim for entitlement to 
TDIU.  If further action is required, 
it should be undertaken prior to 
adjudication. 

9.	The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


